

117 HR 3203 IH: To enable certain hospitals that were participating in or applied for the drug discount program under section 340B of the Public Health Service Act prior to the COVID–19 public health emergency to temporarily maintain eligibility for such program, and for other purposes.
U.S. House of Representatives
2021-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3203IN THE HOUSE OF REPRESENTATIVESMay 13, 2021Ms. Matsui (for herself, Mr. Stewart, Mrs. Axne, Mr. McKinley, Ms. Spanberger, and Mr. Johnson of South Dakota) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo enable certain hospitals that were participating in or applied for the drug discount program under section 340B of the Public Health Service Act prior to the COVID–19 public health emergency to temporarily maintain eligibility for such program, and for other purposes.1.Eligibility exception for the drug discount program due to the COVID–19 public health emergency(a)In general(1)DSH adjustment percentage treatmentNotwithstanding any other provision of law, a hospital described in subsection (b) that, for an applicable calendar quarter, otherwise meets the requirements for being a covered entity under subparagraph (L), (M), or (O) of subsection (a)(4) of section 340B of the Public Health Service Act (42 U.S.C. 256b) but that, for such calendar quarter, does not meet the applicable requirement for the disproportionate share adjustment percentage described in subsection (c), shall be deemed to meet such applicable requirement under such respective subparagraph for such applicable calendar quarter (including any such quarter occurring before the date of the enactment of this Act).(2)Treatment of certain entitiesNotwithstanding any other provision of law, a hospital described in subsection (b) that, on the day before the first day of the COVID–19 public health emergency (or at any point during such emergency), was a covered entity described in subparagraph (L) of subsection (a)(4) of section 340B of the Public Health Service Act (42 U.S.C. 256b), but that, for an applicable calendar quarter, did not meet the requirement described in subparagraph (L)(ii) of such subsection and, during the COVID–19 public health emergency, registered as a covered entity described in subparagraph (O) of such subsection, may elect to be deemed to be a covered entity described in subparagraph (L) of such subsection for such applicable calendar quarter, and for any other quarter occurring during such emergency during which such entity was so registered as a covered entity described in subparagraph (O) of such subsection, provided that, for such applicable calendar quarter and any such other quarter, the entity met the requirements described in subsection (a)(5) of such section and, beginning on the date on which the entity makes such election, the entity meets the requirement described in subparagraph (L)(iii) of subsection (a)(4) of such section. (b)HospitalsA hospital described in this subsection is—(1)an entity that, on the day before the first day of the COVID–19 public health emergency, was a covered entity described in subparagraph (L), (M), or (O) of subsection (a)(4) of section 340B of the Public Health Service Act participating in the drug discount program under such section; or (2)an entity that—(A)prior to or during the COVID–19 public health emergency, submitted an application for participation in such program as a covered entity described in subparagraph (L), (M), or (O) of section 340B(a)(4) of the Public Health Service Act;(B)prior to or during such emergency, was approved for such participation; and (C)during such emergency, began participating in such program. (c)Applicable requirement for disproportionate share adjustment percentageThe applicable requirement for the disproportionate share adjustment percentage described in this subsection is—(1)in the case of a hospital described in subsection (a) that otherwise meets the requirements under subparagraph (L) or (M) of section 340B(a)(4) of the Public Health Service Act, the requirement under subparagraph (L)(ii) of such section; and(2)in the case of a hospital described in subsection (a) that otherwise meets the requirements under subparagraph (O) of such section 340B(a)(4), the requirement with respect to the disproportionate share adjustment percentage described in such subparagraph (O).(d)DefinitionsIn this section:(1)Applicable calendar quarterThe term applicable calendar quarter means a calendar quarter for which eligibility for the drug discount program under section 340B of the Public Health Service Act (42 U.S.C. 256b) is based on a cost reporting period for which the COVID–19 public health emergency is in effect for all or part of such cost reporting period.(2)Covered entityThe term covered entity has the meaning given such term in section 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)).(3)COVID–19 public health emergencyThe term COVID–19 public health emergency means the public health emergency declared by the Secretary of Health and Human Services under section 319 of the Public Health Service Act (42 U.S.C. 247d) on January 31, 2020, with respect to COVID–19.